REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The most relevant prior art of record is Kono et al. (WO 2015155855 A1) hereinafter referred to 
as Kono. Kono teaches an indoor unit of an air-conditioning apparatus (Pg. 2, lines 72-76; Fig. 1, air conditioner 1), comprising an air outlet (Fig. 2, case outlet 31); and a blowout flow passage connected to the air outlet (Fig. 1, outlet flow path 15) and configured to guide air subjected to heat exchange at a heat exchanger to the air outlet, wherein in a cross section perpendicular to a flow direction of the air in the blowout flow passage, the blowout flow passage has a first end and a second end in a longitudinal direction (Fig. 2, side walls 45), the blowout flow passage is divided into first regions (Fig. 2, side portion 43b), a second region (central portion 43a). Kono fails to teach of three cross sectional widths of the blowout flow path where the first width of the first region containing the longitudinal ends is the smallest. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong (US 20150093983 A1) teaches of an indoor air conditioner that guides the longitudinal 
ends of the air outlet towards the center of the air outlet. 
	Fujita (US 20160290662 A1) teaches of an indoor air conditioner that has movable guide vanes within its air outlet to direct outflowing air.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762